United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mountain View, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1873
Issued: January 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 18, 2008 appellant, through her representative, filed a timely appeal from the
August 29, 2007 and March 25, 2008 merit decisions of the Office of Workers’ Compensation
Programs which denied her claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
June 22, 2007.

FACTUAL HISTORY
On June 25, 2007 appellant, then a 47-year-old postal vision coordinator, filed a
traumatic injury claim alleging that she sustained an injury in the performance of duty on
June 22, 2007: “Sitting at desk developed muscle spasm working at computer. Turned to the
right to use the phone -- neck snapped pain in neck and right arm.”1
Dr. R. Thomas Grotz, appellant’s orthopedic surgeon, reported on June 25, 2007 that
appellant was performing her duties on June 22, 2007, rotating her head from right to left, back
and forth and at one of these moments, as she was moving from the phone to the computer, “the
rotational process of her spine led to sharp pains and associated muscle spasm in the dorsolateral
right shoulder and basilar neck.” He added that appellant’s pain diagram showed cervicothoracic
involvement with aching and burning and stabbing pains in part over the C6 distribution, but also
involving the median to ulnar nerve hand region, where pins and needles and numbness were
described.
In a decision dated August 29, 2007, the Office denied appellant’s claim for
compensation. It found that the medical evidence did not establish that her medical condition
was related to the established work-related incident. The Office noted that Dr. Grotz focused on
appellant’s preexisting neck and upper extremity conditions, which were cumulative in nature,
with no discussion of how these conditions were specifically affected by the work incident that
occurred on June 22, 2007.
On August 20, 2007 Dr. Grotz described the June 22, 2007 incident at work He noted an
October 15, 2004 magnetic resonance imaging (MRI) scan and a newly obtained MRI scan on
August 8, 2007 which showed, among other things, a right paracentral protrusion/extrusion with
severe canal stenosis at C5-6. After describing appellant’s complaints and findings on physical
examination, Dr. Grotz stated:
“[Appellant] has severe and multiple dis[c] protrusion, extrusion and areas of
extremely ‘tight clearance’ of neural foramina, which basically produced a
localized nerve stretch or neurapraxia when she rotated her head, probably in the
context of muscle spasm, further tempting the nerve June 22, 2007. She also
developed a bursitis, which was set off by the repetitive reaching maneuvers and
does in fact have a combination of subacute and chronic repetitive strain injury
sequelae, culminating June 22, 2007.”
Appellant requested a review of the written record by an Office hearing representative.
She submitted an August 16, 2007 report from Dr. Marilyn M. Robertson, a Board-certified
neurologist. Dr. Robertson related appellant’s history of injury and stated: “[Appellant] has
evidently experienced an exacerbation of her chronic discogenic syndrome. The current
radicular pattern is out of a C5-6 radiculopathy.” In an undated form report, Dr. Robertson

1

In a prior claim, the Office accepted that appellant sustained a right shoulder strain, cervical strain and right
shoulder impingement in the performance of duty on May 31, 1994. It terminated benefits for this injury effective
June 15, 2000 based on the opinion of an impartial medical specialist. OWCP File No. xxxxxx429.

2

indicated with a checkmark that the condition for which she had examined appellant was caused
or aggravated by her employment.
In a decision dated March 25, 2008, the Office hearing representative affirmed the denial
of appellant’s claim for compensation. It was not disputed, he explained, that on June 22, 2007
appellant was at work sitting at a desk, turned to the right to use a phone, her neck snapped and
she experienced pain in her neck and right arm. However, the medical evidence was insufficient
to prove that this work event caused or contributed to any condition of the neck.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2 An
employee seeking benefits under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. Appellant must also
establish that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,5 must be one of reasonable medical certainty,6
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.7
ANALYSIS
As the Office had accepted that the June 22, 2007 incident occurred as alleged the
question that remains is whether this incident caused an injury.
To support the element of causal relationship, appellant submitted reports from Dr. Grotz,
her orthopedic surgeon, and Dr. Robertson, her neurologist. Dr. Robertson’s reports are of little
2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989); Abe E. Scott, 45 ECAB 164 (1993); see 5 U.S.C. § 8101(5) (“injury”
defined); 20 C.F.R. § 10.5(ee), .5(q) (1999) (“traumatic injury” and “occupational disease or illness” defined).
4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

probative value to appellant’s claim. Her undated form report supports causal relationship with a
checkmark but offers no medical discussion or explanation of how the June 22, 2007 incident
caused or aggravated appellant’s medical condition. The Board has held that when a physician’s
opinion consists only of checking “yes” to a form question, that opinion has little probative
medical value and is insufficient to establish causal relationship.8 Dr. Robertson’s August 16,
2007 report is also deficient. She stated that appellant evidently experienced an exacerbation of
her chronic discogenic syndrome. This is an equivocal statement. Dr. Robertson did not offer
sound medical reasoning to explain how appellant experienced an exacerbation. Medical
conclusions unsupported by rationale are of little probative value.9
On June 26, 2007 Dr. Grotz stated that appellant was adequately performing her duties on
June 22, 2007, rotating her head from right to left, back and forth and at one of these moments,
as she was moving from the phone to the computer, “the rotational process of her spine led to
sharp pains and associated muscle spasm in the dorsolateral right shoulder and basilar neck.”
But this is not an opinion on causal relationship. This is a repetition of the history that appellant
reported to Dr. Grotz, one that do not establish the element of causal relationship.
In an August 20, 2007 report, Dr. Grotz again described the June 22, 2007 incident at
work. He noted MRI scan findings showing a right paracentral protrusion/extrusion with severe
canal stenosis at C5-6 and he offered a medical explanation for the claimed injury. Dr. Grotz
stated that appellant had areas of extremely tight clearance of neural foramina, which basically
produced a localized nerve stretch or neurapraxia when she rotated her head. He did not explain
the snap that appellant described, but he earlier reported that appellant’s pain diagram showed
aching and burning and stabbing pains in part over the C6 distribution. Dr. Grotz has offered
what appears to be a rational biomechanical explanation of how the accepted work incident on
June 22, 2007 caused an injury or at least aggravated a preexisting cervical condition. The
record raises an uncontroverted inference of causal relationship: there is no opinion to the contrary
from an Office medical adviser or other physician. The Board finds that, while Dr. Grotz’
August 20, 2007 report does not discharge appellant’s burden of proof to establish the essential
element of causal relationship, it is sufficiently supportive of her claim that further development
of the medical evidence is warranted.10
The Board will set aside the Office’s August 29, 2007 and March 25, 2008 decisions and
remand the case for further development of the medical evidence on the issue of causal
relationship. After such further development as may be necessary, the Board shall issue an
appropriate decision on appellant’s claim to compensation.

8

E.g., Lillian M. Jones, 34 ECAB 379 (1982).

9

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

10

See John J. Carlone, 41 ECAB 345, 358 (1989) (finding that the medical evidence was not sufficient to discharge
appellant’s burden of proof but remanding the case for further development of the medical evidence given the
uncontroverted inference of causal relationship raised).

4

CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the March 25, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: January 29, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

